[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After hearing, the motion for reconsideration is granted. The court modifies its previous orders in the following respect:
The order directing the plaintiff the entire unreimbursed medical expenses of the minor children is hereby modified as follows:
That any medical expenses incurred for the minor children are to be reasonable and necessary and except in the event of emergency or sudden illness, the defendant shall advise plaintiff the amount of the medical expense and obtain his reasonable consent for the expense prior to CT Page 13413 incurring the expense.
The court has reviewed the award of the child support and finds the guideline support is in fact less than the court indicated. Accordingly, the court finds a downward revision is appropriate, but because of low current earnings of the defendant, the court awards the sum, of $249 per week and finds a deviation upwards appropriate.
The court declines to make an order of shared or alternating holidays and refers the matter to family relations for mediation of the holiday issue.
The court further orders that the minor children are not to be taken to Turkey or removed from the contiguous 48 states without court order except where and when the parties are in agreement and so stipulate in writing.
All other orders are to remain in full force and effect.
  ___________________ J. Kocay, J.